 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8   _______________________________________
                                            )
 9   CHARLOTTE WINELAND, et al.,            )
                                            )                 No. C19-0793RSL
10                         Plaintiffs,      )
                v.                          )
11                                          )                 ORDER GRANTING PLAINTIFFS’
     AIR & LIQUID SYSTEMS CORP., et al.,    )                 MOTION TO CONSOLIDATE
12                                          )
                           Defendants.      )
13   _______________________________________)
14
            This matter comes before the Court on “Plaintiffs’ Motion to Consolidate” the above-
15
     captioned matter with C19-1017RSL, a related action brought by the same plaintiffs, alleging the
16
     same asbestos exposure history and harm, and raising the same questions of law and fact. Dkt.
17
     # 49. Although the motion was filed only in this cause number, the defendants in C19-1017RSL
18
     were timely served with the moving papers. See Dkt. # 49 at 5 n.3. No opposition having been
19
     filed, the Court finds that consolidation is appropriate under Fed. R. Civ. P. 42(a).
20
21
            For all of the foregoing reasons, plaintiffs’ motion for consolidation is GRANTED. It is
22
     hereby ORDERED that Wineland v. Air & Liquid Systems Corp., Case No. C19-0793RSL, and
23
     Wineland v. Alfa Laval, Inc., Case No. C19-1017RSL, are consolidated for all purposes. All
24
     documents filed in the future regarding these matters shall be filed under cause number C19-
25
     0793RSL and bear the caption:
26
     ORDER GRANTING AMERICA RIOS’
     MOTION FOR CONSOLIDATION - 1
     _______________________________________
 1                                          )
     CHARLOTTE WINELAND, et al.,            )                No. C19-0793RSL
 2                                          )
                           Plaintiffs,      )
 3              v.                          )
                                            )
 4   AIR & LIQUID SYSTEMS CORP., et al.,    )
                                            )
 5                         Defendants.      )
     _______________________________________)
 6
 7   Plaintiffs shall file a consolidated amended complaint within fourteen days of the date of this
 8   Order. The case management deadlines established in C19-0793RSL at Dkt. # 43 shall govern
 9   the consolidated action.
10
11          Dated this 18th day of September, 2019.
12
                                               A
13                                             Robert S. Lasnik
                                               United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER GRANTING AMERICA RIOS’
     MOTION FOR CONSOLIDATION - 2
